Citation Nr: 1110073	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  03-01 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for herniated nucleus pulposus of the lumbar spine, L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America





INTRODUCTION

The veteran served on active duty from March 1985 to April 1988 and from August 1997 to October 1999.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefit sought on appeal.  

In August 2004 and July 2008, the Board remanded the issue on appeal for further development.  The evidence has been sufficiently developed, and the Board can proceed to consider this claim. 


FINDINGS OF FACT

1.  Although the Veteran had pre-service back injuries, it is not clear that his disk disease preexisted his second period of military service.

2.  The Veteran was diagnosed with bulging L4-5 disk during service, and the current findings, which include bulging L5-S1 disk, are a progression of the disk disease shown during service.


CONCLUSION OF LAW

Herniated nucleus pulposus of the lumbar spine, L4-5 and L5-S1, was incurred during active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish direct service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d) (2010).

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b). When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102. The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

i. Presumption of soundness

In light of the fact that the Veteran had injuries to his back prior to service, the first question that must be answered is whether he entered service with a chronic back disorder.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  In this case, the Veteran's enlistment examination dated in August 1997 showed a denial by him of recurrent back pain and a normal evaluation of the spine.  

During service, the Veteran reported a history of injuring his back in December 1993 when he slipped on the ice, and evidence has been obtained showing that he also incurred a work injury to his back in January 1995.  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In other words, the Veteran stating that he injured his back before service or that he had back-related symptoms prior to service is not enough, standing alone, to establish a pre-existing condition.  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  

Turning to the first prong of the test, the Board finds no clear and unmistakable evidence that the Veteran had a chronic disk disorder prior to service.  The Veteran states that he injured his back slipping on the ice in December 1993, and a November 1994 private medical record concerning knee treatment reflects a history of "back problems" for six months.  It is also known that the Veteran injured his back on the job in January 1995, for which he received benefits from the Ohio Bureau of Workers' Compensation.  The diagnosis was lumbosacral sprain.

If the question before the Board at this point only concerned entitlement to service connection for lumbar strain or sprain, then an argument could be made that the condition pre-existed service.  However, at this time, the claim for compensation concerns disk conditions.  Even when the Veteran initially sought treatment for his back-related problems during service (in 1997), the diagnoses remained muscular in nature - muscle strain and mechanical or muscular low back pain (MLBP).  It was not until 1998 that the Veteran complained of neurological symptoms and a CT scan showed disk pathology.

The VA opinions indicate that without MRI or CT performed between the pre-service back injuries and the in-service back injuries, it is impossible to tell whether disk-related pathology was present.  The opinions indicate that x-rays were normal, but would not necessarily show disk pathology.  

Therefore, with only muscle-related back conditions shown prior to service, and no appropriate diagnostic testing to show whether disk pathology existed prior to service, it is not clear that the Veteran had disk problems before service.  Even the VA examiner concluded any of the back injuries (pre- and in-service) could have contributed to the disk disorder, and it is impossible to determine which injury caused it.  In such a case, it is certainly not clear when or how the Veteran developed disk disease, and the evidence is not sufficient to rebut the presumption of soundness.

Because not even the first requirement to rebut the presumption of soundness has been met, the presumption is not rebutted.  As such, with respect to disk disease, the Veteran is presumed to be of sound health for the purposes of this decision, and the Board will analyze the claim on a theory of direct service connection.  See Wagner, 370 at 1094-1096 (Fed.Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).


ii. Direct service connection

The Veteran entered his second period of service in August 1997.  In November 1997, in his third week of AIT, he sought treatment for back pain, indicating that he felt increased pain when stretching.   As noted above, he gave a history of incurring a back injury in December 1993 when he slipped on ice.  The diagnosis was muscle strain with spasm.  He was sent to physical therapy.  He reported a history of recurrent back pain for four years.  It was noted that X-rays were normal.  The evaluation by physical therapy indicated, in pertinent part, that the neurological examination was normal.  The diagnosis was MLBP (muscular or mechanical low back pain).  Approximately two weeks later, by a follow-up visit on December 1, 1997, it was noted that he felt better, and the diagnosis was MLBP, resolving. 

During the 1997 treatment, the Veteran specifically denied any trauma and stated that the increased pain began during exercises.  However, in March 1998, he sought treatment for back pain that began following an injury while out in the field.  He reported low back pain of six days duration, with the pain beginning in the lower back and running down the right leg to the knee.  He also felt some tingling in the toes.  The diagnosis was muscular low back pain.  Approximately two weeks later, in late March 1998, the Veteran complained of his leg losing strength and feeling weak.  The neurological examination was normal, and the diagnosis was chronic back pain.  X-rays were ordered.  A follow-up note dated three days later indicated that x-rays were normal, and the Veteran had had improvement in muscular tightness.  Examination showed deep tendon reflexes (DTRs) were 2/4 for bilateral lower extremities.  On follow-up on March 30, 1998, it was noted that the Veteran was seeing a chiropractor; the diagnosis was mechanical low back pain (LBP).  

In April 1998, the Veteran was referred to physical therapy.  He reported a history of intermittent symptoms since a fall three years earlier, but with insidious onset one month earlier after a vehicle ride.  It was determined that he had a right sacroiliac joint dysfunction, and he was instructed in a number of exercises.  By early June 1998, the Veteran complained that he still had constant pain despite physical therapy and chiropractic care.  He was referred for a CT scan.  That scan, in mid June 1998, showed there was posterior bulging of the L4-5 disk without herniation.   

In September 2000, within one year of separation from service, the Veteran had a MRI of the lumbar spine done, which continued to show the disk bulge at L4-5, but also showed a bulging disc at L5-S1.  MRI in August 2005 showed disk bulges at L4-5 and L5-S1, and central disk protrusion at L4-5 with associated mild to moderate spinal stenosis.  The VA examiner in 2006 indicated that these findings represent a progression of what was shown on the CT scan during service.

The question in this case is whether the Veteran's back-related symptoms during service were the result of an in-service injury or the injuries that occurred between his first and second periods of service.  The VA examiner in 2006 concluded that it was impossible to determine which injury caused the disk problems the Veteran has now, especially since diagnostic testing such as a CT scan was not done at the time of the civilian injuries. The VA examiner in 2007 concluded that since disk pathology was not shown until after the 1998 in-service injury, any of the back injuries could have caused the pathology.  In fact, probably all the back injuries contributed to a certain extent to the disk problems shown in 1998, but it was impossible to say which injury contributed the most.  

The Board concludes the Veteran is entitled to service connection for the herniated disks for the following reasons.  Even though he had back injuries prior to his second period of service, the only diagnosis was of a muscle strain, and he was clearly physically fit enough to pass his entrance examination.  He was then fit enough to pass his initial basic training, before he began to experience increased symptoms during AIT.  However, when examined closely, the 1997 symptoms and findings were all general in nature and continued to reflect muscle-related complaints.  

It is reasonable to conclude that had the Veteran had bulging disks prior to the 1998 injury, there would have either been some objective findings indicating the possibility of such, or his subjective complaints would have suggested such.  Rather, it was not until the March 1998 injury that the Veteran complained of neurological symptoms such as pain radiating down to the knee and tingling of the toes, and it was also not until after that injury that objective medical findings included neurological pathology such as decreased reflexes.

In other words, although the Veteran may have had some muscle-related sprain or strain of the lumbar spine prior to service, it was not until he had completed 10 months of active service that it was found that he had bulging disks.  Even with the equivocal VA opinions, the clear facts of the case are that the Veteran was first diagnosed with disk problems during service (with report of an injury in the field), and he continues to have this problem.  Granting the Veteran the benefit of any doubt in this matter, service connection is therefore warranted.


ORDER

Entitlement to service connection for herniated nucleus pulposus of the lumbar spine, L4-5 and L5-S1 is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


